

113 S2114 IS: Bond Transparency Act of 2014
U.S. Senate
2014-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2114IN THE SENATE OF THE UNITED STATESMarch 12, 2014Mr. Warner (for himself and Mr. Coburn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Securities Exchange Act of 1934 with respect
		  to disclosures to investors in municipal and corporate debt securities, and for
		  other purposes.1.Short
			 titleThis Act may be cited as
			 the Bond Transparency Act of 2014.2.Markup
			 disclosure in riskless principal transactions in municipal
			 securitiesSection 15B of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o–4) is amended—(1)by redesignating
			 subsection (e) as subsection (f); and(2)by inserting
			 after subsection (d) the following:(e)Markup
				disclosure in riskless principal transactions(1)DefinitionIn
				this subsection, the term riskless principal transaction
				means—(A)a transaction in
				which a broker, dealer, or municipal securities dealer receives a
			 customer
				order to buy or sell any municipal securities and, after receiving
			 the customer
				order, buys the municipal securities from, or sells the municipal
			 securities
				to, another person, while acting as principal for its own account,
			 to complete
				the customer order; and(B)any other
				transaction the Commission identifies by rule as a riskless
			 principal
				transaction.(2)Disclosure
				requiredA broker, dealer, or municipal securities dealer that
				effects a riskless principal transaction shall disclose to the
			 customer, in
				writing, at or before the time of completion of the transaction,
			 the amount of
				the difference between—(A)the customer's
				purchase price and the broker's, dealer's or municipal securities
			 dealer's
				purchase price; or(B)the customer's
				sale price and the broker's, dealer's, or municipal securities
			 dealer's sale
				price..3.Markup
			 disclosure in riskless principal transactions in corporate debt
			 securitiesSection 15 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78o) is amended by adding at
			 the end
			 the following:(p)Markup
				disclosure in riskless principal transactions in corporate debt
				securities(1)DefinitionsIn
				this subsection—(A)the term
				specified debt security—(i)means any security that—(I)evidences a liability of the issuer (including any such security that is convertible into stock or
			 similar security), including bonds, debentures, notes, or any similar
			 instruments, and any fractional or participation interests in any of the
			 foregoing; and(II)constitutes—(aa)United States dollar-denominated securities issued by the United States or a foreign private
			 issuer; or(bb)any other security the Commission identifies by rule as a specified debt security for the purposes
			 of this subsection; and(ii)does not include a municipal security, as defined in section 3(a)(29) of this Act; and(B)the term
				riskless principal transaction means—(i)a
				transaction in which a broker or dealer receives a customer order
			 to buy or
				sell any specified debt securities and, after receiving the
			 customer order,
				buys the specified debt securities from, or sells the specified
			 debt securities
				to, another person, while acting as principal for its own account,
			 to complete
				the customer order; and(ii)any other
				transaction the Commission identifies by rule as a riskless
			 principal
				transaction.(2)Disclosure
				requiredA broker or dealer that effects a riskless principal
				transaction shall disclose to the customer, in writing, at or
			 before the time
				of completion of the transaction, the amount of the difference
			 between—(A)the customer's
				purchase price and the broker's or dealer's purchase price; or(B)the customer's
				sale price and the broker's or dealer's sale
				price..